LAMUBHAHY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
NO. 30ll5

IN THE INTERMEDIATE coURT oF APPEALS
oF THE STATE oF HAWAI‘I
FRANcEs T. o'BRIEN and

DAVID KERSH, Plaintiff-Appellant, v
RANDALL Y.K. CHAR, Jointly and Severally, §‘
_ Defendants-Appellees M§,

 
 
  

§?H`?L;§

'““."

APPEAL FROM THE CIRC'UIT COURT OF THE FIRST C'I
(CIVIL NO. 06-1-2208)

91 =onw w army

§§
ORDER DENYING SEPTEMBER 7, 2010 HR.AP RULE 30

MOTION FOR RECONSIDER_A'I`ION OF AUGUST 17, 203 0
2010 MOTION 'I'O DISMISS APPEAL

ORDER GRANTING JULY 20,
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

Upon review of (1) the August 17, 2010 order granting

Defendants-Appellees Francis T. O'Brien and Randall Y.K. Char's

(Appellees O'Brien and Char) July 20, 2010 motion to dismiss this
(2) Plaintiff-

appeal for lack of appellate jurisdiction,
Appellant David Kersh's (Appellant Kersh) September 7, 2010

motion to reconsider the August 17, 2010 dismissal order and

(3) the record, it appears that Appellant Kersh's September 7,

2010 motion for reconsideration of the August 17, 2010 dismissal

order is untimely and lacks merit.
"A motion for reconsideration may be filed by a party
dispositional

only within 10 days after the filing of the
order[.]" HawaiYi Rules of Appellate Procedure (HRAP) Rule 40(a).

Appellant Kersh did not file his September 7, 2010 motion for

reconsideration within ten days after the filing of the August
Therefore, Appellant Kersh's September

17, 2010 dismissal order.
7, 2010 HRAP Rule 40 motion for reconsideration is untimely under

HRAP Rule 40(3_) .

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Furthermore, the court did not overlook or misapprehend
any points of law or fact when entering the August 17, 2010 order
granting Appellees O'Brien and Char's July 20, 2010 motion to
dismiss this appeal for lack of appellate jurisdiction.
Therefore, Appellant Kersh's September 7, 2010 motion for
reconsideration of the August 17, 2010 dismissal order lacks
merit. Accordingly,

IT IS HEREBY ORDERED that Appellant Kersh’s
September 7, 2010 motion for reconsideration of the August 17,
2010 dismissal order is denied.

DATED: Honolulu, Hawafi, September 143 20l0.

Presiding J

j>gL,/umctm 

Associate Judge

°